Citation Nr: 1235358	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-49 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In this decision the RO granted service connection for PTSD and assigned a 30 percent evaluation effective January 28, 2008.  The Veteran disagrees with the assigned rating.  In March 2012, the Veteran testified at a Board hearing at the RO.  A transcript of the hearing is of record.  

In July 2010, the Veteran initiated an appeal of a June 2010 rating decision when he filed a notice of disagreement with the RO's assignment of a noncompensable evaluation for right ear hearing loss (followed by the grant of service connection for this disability), and with the denial of service connection for hearing loss, left ear.  The Veteran, however, did not perfect an appeal of these issues by filing a substantive appeal following the RO's issuance of a statement of the case in January 2012.  Accordingly, an appeal of these issues has not been perfected and these issues will not be further addressed.  See 38 C.F.R. § 20.200-20.204.  


FINDING OF FACT

The Veteran's PTSD more nearly approximates occupational and social impairment with reduced reliability and productivity, including difficulty in establishing and maintaining effective relationships.



CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD disorder have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.130, Diagnostic Codes 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2011)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

As noted above, the claim for a higher rating for PTSD arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F. 3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a NOD begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c),(d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service VA treatment records.  He denied receiving any treatment by private providers and denied being in receipt of SSA disability benefits.  The Veteran was also afforded pertinent VA psychiatric examinations in November 2008 and August 2010.  Both examination reports are deemed adequate for rating purposes.  In this regard, both reports are based on consideration of the Veteran's prior medical history and describe his PTSD in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).  In addition, the Veteran testified at a hearing before a Decision Review Officer (DRO) in December 2010 and, as noted above, at a Board hearing in March 2012.

Accordingly, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for a higher evaluation for PTSD is thus ready to be considered on the merits.

II.  Facts

In January 2008, the Veteran filed a claim for service connection for PTSD due to stressors in Vietnam.

On file are VA outpatient records from April 2008 to August 2008 which show that the Veteran was drinking too much and did not want his family to know he was receiving mental health help.  The April 2008 initial consult report notes that the Veteran had no prior mental health history of treatment or medication.  He was noted to make eye contact a few times, but mostly looked down at his hands shredding a Kleenex.  He acknowledged he was drinking too much, but said it helped him to cope.  He reported symptoms such as intrusive memories, poor sleep quality, depression, explosive temper, isolation and chronic suicidal ideation, but no plan.  According to a May 2008 mental health miscellaneous note, the Veteran was still having depression and significant PTSD symptoms.  These records consistently reflect GAF scores of 55.

The Veteran reported in a May 2008 statement (VA Form 21-4142) that he had never been to a physician for his mental problems and was just hoping he could forget what happened in Vietnam.  He went on to acknowledge that it was "there in [his] mind" and that he should probably see a VA doctor before it got any worse.

In November 2008, the Veteran underwent a VA PTSD examination.  The examiner noted that the Veteran was a difficult historian and that it was difficult to get a credible picture and feel for what the Vietnam War was like for him and what his life had been like since.  The Veteran's reported symptoms included difficulty falling asleep and staying asleep.  He also reported bad dreams, depression, and that he had more bad days than good days.  He said he prefers to be alone, and feels hopeless with low self esteem.  He also reported recurrent suicidal ideation, but denied active suicidal ideation or any past attempts at suicide.  He reported difficulty concentrating and low energy.  He additionally reported chronic feelings of anger and frustration with mood irritability.  The examiner reported that the Veteran's general behavior was inappropriate in that he wore a baseball cap and looked into his lap throughout the entire interview.  She remarked that he had poor eye contact.  She said that his psychiatric symptoms have impacted his social and industrial functioning over the years.  He was noted to have a stable marriage with three adult children.  His employment history included working for a manufacturing company in management which ended because he was about to be fired.  He then worked for a land management company for three years which went bankrupt, followed by his own small vending business for 18 years.  He said he has since, for the past 10 years, worked odd jobs for people, mostly manual-type jobs.  He said he does not function well around people.  

On examination the Veteran's general appearance was appropriate, but he had inappropriate behavior due to wearing a baseball cap and staring into his lap most of the time.  There was no tangentiality, circumstantiality or flight of ideas.  His gait was normal and he described his mood as "a little paranoid."  He had limited judgment.  His affect was restricted.  He reported crying spells approximately once a week, although he did not cry during the examination.  He admitted to suicidal thoughts, and denied auditory or visual hallucinations.  There was no evidence of psychosis.  The examiner noted that the Veteran was not particularly cooperative, but that things eventually got better.  She noted that he was clearly suffering, but it was hard to have feelings of empathy for him.  She noted that he had poor communication skills.  She diagnosed the Veteran as having dysthymic disorder, PTSD and alcohol abuse, and assigned him a global assessment of functioning (GAF) score of 53 which she said reflects moderate to severe impairment in industrial and social functioning.

In December 2008, the RO granted service connection for PTSD and assigned a 30 percent rating effective in January 2008.

In disagreeing with the assigned 30 percent rating for PTSD, the Veteran asserted in February 2009 that he was withdrawn from family and friends, had difficulty getting along with others, experienced depression, and has considered suicide.  He also said that the condition had put a large strain on his marriage.

The Veteran reported in an October 2009 statement that he did not function very well around other people which made it hard for him to be employed for any length of time at any one place.  He said he functioned best working odd jobs where he can work by himself.  He said he was now 62 and it was harder for him to find work and perform physical labor.  He said he had trouble carrying on a conversation with people, especially a total stranger, and that he hardly talks to his wife anymore.  He disagreed with the November 2008 VA examiner's report that he had a stable marriage.  He said he didn't know how much longer he and his wife would be together.  He said he felt he should be rated 100 percent and unemployable because he is unable to hold any kind of job.  

On file is an October 2009 statement from J.H., a good friend of the Veteran, who said that the Veteran had many problems due to his time in Vietnam including "uncontrollable temperament"  and problems being around groups of people.  She also said he drank heavily and told her he had sleeping problems and asserted that it would be very difficult for the Veteran to find and keep any kind of regular employment.  

In his substantive appeal (VA Form 9), dated in December 2009, the Veteran said that before he joined the Marine Corps he was a normal functioning person, but he became a different person after Vietnam.  He said he no longer laughed or smiled very much and tried to cope with his lack of sleep and anger.

A March 2010 VA primary care outpatient record shows that the Veteran had PTSD due to combat trauma and was not on medication and had no recent mental health follow up.  He deferred follow up that day and denied suicidal or homicidal ideation.  He said he drank alcohol to cope with this.  

The Veteran testified at a DRO hearing in July 2010 that he only received medical treatment at the VA medical center (VAMC).  He said that his PTSD affected his sleep in that he slept for only two to three hours at a time, had nightmares of Vietnam, and associated night sweats.  He said he experiences panic attacks in that he "stresses out pretty easily."  He estimated having depression four times a week.  He said his PTSD prevents him from working around other people and that he self medicates with alcohol.  He reported that he thought his PTSD had worsened since his last examination.

At a VA PTSD examination in August 2010, the Veteran reported having memories of Vietnam that interfered with his sleep and said he drinks a "significant amount of alcohol" on a daily basis to reduce symptoms of irritability, anxiety and insomnia.  He reported that he earned a college degree after service and functioned reasonably well for about six or seven years thereafter.  His symptoms were noted to have worsened over the past 10 to 15 years, and more so in the last year.  He said his wife was supportive and described their marriage as stable.  He said he had three grown sons.  In relaying his work history, he said he had lost or been fired from multiple jobs over the last 20 years due to difficulty interacting with other people.  He estimated losing approximately five to ten hours in a 40 hour work week due to symptoms of irritability, avoidance of other people and anxiety.  He denied difficulties with activities of basic care such as bathing and dressing.  He said he tended to avoid people and let his wife talk on the phone and do the shopping.  On examination his mood was anxious.  His affect was "consistent" and described as constantly fidgeting and rubbing his legs throughout the interview.  He was alert and oriented.  He had very poor eye contact and there was no tangentiality, circumstantiality or flight of ideas.  He denied suicidal ideation, homicidal ideation, and delusions, although he did report some mild misperceptions and possible mild visual hallucinations as well, although it was not felt that approach was evidence for psychosis.  He showed symptoms of increased persistent increased arousal due to difficulty staying asleep, frequent irritability, poor concentration and hypervigilance.  He did not display any significant expressive or receptive language difficulties.  Test results were commensurate with severe depression.  He was diagnosed as having dysthymic disorder, PTSD and alcohol abuse and was assigned a GAF score of 50.  The examiner remarked that the Veteran's current GAF score reflects moderate to severe impairment in industrial and social functioning and his prognosis was guarded.

The Veteran testified at a Board hearing in March 2012 that his PTSD symptoms included sleep difficulty, an inability to get along with other people, including in a job setting, and had put a strain on his marriage of 40 years.  He admitted to having suicidal thoughts.  He denied taking any medication for his PTSD symptoms and said that the only thing that seemed to help was drinking.  He said he was receiving regular SSA retirement benefits and denied receiving SSA disability benefits, explaining that he didn't know that such benefits were available.



III.  Analysis

Pertinent Law and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the Board finds that the evaluation has remained the same for the entire period under consideration, that is for the effective period from January 28, 2008, and staged ratings are not in order.

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  The use, however, of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9411, is not restricted to the symptoms provided in the diagnostic code. Instead, VA must consider all symptoms of a Veteran's condition that affect the level of the Veteran's occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.  

VA's General Rating Formula for Mental Disorders, found under 38 C.F.R. § 4.130, Diagnostic Codes 9201 to 9440, provides for a 30 percent rating for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events). 

A 50 percent disability evaluation is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability evaluation is productive of occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships. 

A 100 percent disability evaluation is productive of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name. 

The GAF is a scale reflecting the psychological, social and occupational functioning under a hypothetical continuum of mental health-illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF score in the range of 51 to 60 indicates moderate symptoms (e.g., a flattened affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., having few friends or having conflicts with peers or co-workers).  A GAF score of 41 to 50 reflects a serious level of impairment (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score in the range of 31 to 40 contemplates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work.).  But see 38 C.F.R. § 4.126(a) (an evaluation shall be based on all the evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of examination).


Discussion

The Board finds that for the effective period from January 28, 2008, the Veteran's PTSD under the General Rating Formula for Mental Disorders more nearly approximates the criteria for a 50 percent rating.  38 C.F.R. §§ 4.3, 4.7.  

The Veteran has asserted by way of his statements and hearing testimony that his PTSD symptoms warrant a higher than 30 percent rating.  He reports sleep problems, a withdrawal from family and friends, and difficulty getting along with others.  He reports that he experiences depression, has considered suicide, and self medicates with alcohol.  The Board finds the Veteran both competent and credible in his statements and testimony in regard to his psychiatric symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994) (a veteran is competent to report symptoms that he/she experiences at any time because this requires only personal knowledge as it comes to him/her through his/her senses).  Moreover, these reported symptoms are noted on the November 2008 and December 2010 VA examinations reports.  Additional symptoms include the November 2008 VA examiner's notation that the Veteran displayed inappropriate behavior by wearing a baseball cap and looking down at his lap during nearly the entire interview.  He was noted at this examination as well as the subsequent examination in August 2010 as having very poor eye contact.  In addition, he was noted in November 2008 as having poor communication skills, in November 2008 as having a restricted affect, and in December 2010 as having "consistent" affect described as constantly fidgeting and rubbing his legs throughout the interview.  

In specific regard to the criteria for a 50 percent rating, the Veteran is shown to have impaired judgment, disturbance of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  More specifically, the November 2008 VA examiner found that the Veteran had a "paranoid" mood and limited judgment.  The December 2010 VA examiner described the Veteran's mood as "anxious" and noted test results were commensurate with severe depression.  The November 2008 VA examiner reported that the Veteran's symptoms had impacted his social and industrial functioning throughout the years and his interpersonal skills and other psychiatric symptoms had adversely affected his employment.  In assigning the Veteran GAF scores of 53 (in November 2008) and 50 (in December 2010), both examiner's noted that the scores reflect moderate to severe impairment in industrial and social functioning.  These scores as well as the assigned scores of 55 on VA outpatient records in 2008 are consistent with a 50 percent rating.  

Although the evidence during this period does not show all of the symptoms listed under Code 9411 for a 50 percent rating to include difficulty in understanding complex commands, impairment of memory, and impaired abstract thinking, it is not required that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  See 38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

Moreover, a higher than 50 percent rating, to 70 percent, is not warranted for the pertinent period from January 28, 2008.  Although the records show that the Veteran has had thoughts of suicide, he has denied any plans or attempts.  Moreover, he does not show any other criteria for a 70 percent rating.  That is, he has not been shown to have obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  He testified in March 2012 that he has been married to his wife for 40 years and has described his wife as supportive and their marriage as stable.  Although he also testified that his PTSD symptomatology has put a strain on their marriage, the fact that he has a longstanding marriage shows some ability to establish and maintain effective relationships.  Although he also reported that he raised three sons, but did not describe his present relationship with them.  In sum, by considering the Veteran's psychiatric symptoms as a whole, the evidence simply does not show that the Veteran's disability picture meets the criteria for the next higher rating of 70 percent.  38 C.F.R. § 4.130, Diagnostic Code 9411.

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's PTSD symptoms more nearly approximate the criteria and impairment warranting a 50 percent rating.  38 C.F.R. § 4.1.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for a rating higher than 50 percent must be granted to the extent indicated.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Fagan v. Shinseki, 573 F. 3d 1282, 1287 (Fed. Cir. 2009).

The only remaining issue is whether referral for extraschedular consideration is warranted.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  The Board's analysis above reflects that the symptoms, effects, and overall disability picture from the Veteran's PTSD is contemplated by the 50 percent rating, which takes account of both the individual symptoms and the overall impairment caused by the PTSD.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required, and referral for consideration of an extraschedular rating for PTSD is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record shows that the Veteran filed a claim for a TDIU which the RO properly adjudicated in a June 2010 rating decision denying this claim.  The Veteran did not appeal the RO's denial of the claim for a TDIU.  Consequently, the issue of entitlement to a TDIU, raised as part of the claim for a higher rating for PTSD, is not before the Board.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2011).


ORDER

A 50 percent evaluation is granted for PTSD for the date of the grant of service connection on January 28, 2008, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


